1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
     RYAN GARY DENHAM, et al.,                        CASE NO. 18cv1495-LAB (MDD)
11
                                        Plaintiffs,
12                                                    ORDER ON PLAINTIFF’S MOTION FOR
                          vs.                         SUBSTITUTE SERVICE [Dkt. 19]
13
     GLOBAL DISTRIBUTION SERVICES,
14   INC. d/b/a AMERICA’S ALLIANCE d/b/a
     AMERICA’S CHOICE GARAGE DOOR
15   SERVICE
16                                   Defendants.
17          Plaintiff Ryan Denham has been unable to serve Defendant Global Distribution
18   Services, despite what he describes as extensive efforts to do so. He now requests that
19   this Court permit him to serve Defendant via its counsel, who represents Defendant in a
20   related case. Because Defendant has not appeared, the Court does not anticipate any filed
21   opposition to this motion and therefore deems it suitable for disposition without oral
22   argument. LR 7.1(d)(1). For the reasons below, Plaintiff’s motion is DENIED.
23          According to Denham, Global Distribution Services is a corporation, but does not
24   have a registered agent with the California Secretary of State. He has attempted personal
25   service “three separate times at different addresses,” but has yet to effectuate service. Dkt.
26   19-1 at 2-3. Denham further argues that Defendant is apprised of (and has retained counsel
27   in) this action, which is related to another class action pending in the Southern District of
28   Texas. See Redmon v. Glob. Distrib. Servs., Case No. 17cv1119 (S.D. Cal. 2017). In light



                                                -1-
1    of his unsuccessful efforts, Plaintiff requests permission to serve Defendant via its retained
2    counsel, Ms. LaShon Harris.
3           Denham suggests that FRCP 5(b) gives this Court authority to permit service on
4    Defendant’s attorney rather than Defendant personally. See FRCP 5(b) (“If a party is
5    represented by an attorney, service under this rule must be made on the attorney unless
6    the court orders service on the party.”). Rule 5, however, concerns service of documents
7    other than the original complaint, which must be served under Rule 4. See Berry v. Evans,
8    2006 WL 3591233, at *1 (N.D. Cal. 2006). Denham argues that the Court has authority to
9    authorize service on Defendant’s attorney under Ninth Circuit case law, but the cases on
10   that issue, such as Rio Properties, Inc. v. Rio International Interlink, 284 F.3d 1007 (9th Cir.
11   2002), involve service of an individual in a foreign country under Rule 4(f), which allows
12   special means of service given the inherent difficulty in serving foreign defendants.
13          Although Defendant likely has notice of this action—and may or may not be evading
14   service—the Court lacks authority to preemptively approve Plaintiff’s service of a domestic
15   defendant via its counsel, unless there is waiver under FRCP 4(d). Plaintiff may attempt
16   substitute service under California law if he believes the requirements are met, and he does
17   not need the Court’s permission to do so. See FRCP 4(e)(1) (an individual may be served
18   by “following state law for serving a summons in an action brought in courts of general
19   jurisdiction in the state where the district court is located or where service is made.”); see
20   also Cal. Civ. Proc. Code § 415.20(a), (b) (setting out the requirements for substitute service
21   under California law.).
22          For now, Plaintiff’s Motion for Substitute Service is DENIED. The November 13, 2018
23   hearing date on this motion is VACATED.
24          IT IS SO ORDERED.
25   Dated: October 18, 2018
26                                                  HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
27
28



                                                 -2-
